FINANCING AND SECURITY AGREEMENT

 

This Financing and Security Agreement (the "Agreement") is made as of August 2,
2013, by and between General Sales and Leasing. Inc., a Nevada corporation
(“GAIF”) and North Star Capital Group, Inc. (“NCG”), a Belize corporation.

 

WHEREAS. GAIF is engaged in the business of owning and leasing a Robinson R44
helicopter (tail number: 881KE) for rental use (the "Business''); and

 

WHEREAS, GAIF is in need of financing for the overhaul of 881KE (the “Overhaul”)
which NCG is willing to provide on the terms and conditions provided herein;

 

NOW THEREFORE, in consideration of the mutual promises end agreements contained
heroin, the parties hereto, intending to be legally bound hereby agree as
follows:

 

1. Line of Credit Financing for Overhaul. NCR shall provide GAIF with a line of
credit financing, as necessary for the Overhaul of 881KE of up to $220,000
("Loan Amount''). Such amounts shall be advanced billed by the vendor for the
Overhaul work as and when performed. Any amounts billed in excess of the limits
to the Loan Amount shall be promptly paid by GAIF for the completion of all
Overhaul work.

 

2. Payment Terms.

 

a. Regular interest only payments shall be made on a semi-annual basis with the
first interest only payment of 9.5% of the outstanding principal balance due on
February 2, 2014, and each successive interest only payment due every six (6)
months thereafter. Interest shall be calculated on outstanding principal on a
365 day basis.

 

b. All principal and accrued interest not paid earlier shall be due and payable
by GAIF on or before August 2, 2015.

 

c. Additionally, within the first 10 days of the first day of each month
following the first month in which 881KE is placed back into service after the
Overhaul, GAIF shall pay NCR 25% of its net rental income received from the
lease of 881KE during the prior month. Payments made under this section shall be
applied against the outstanding principal balance and shall continue until the
Loan Amount is paid in full.

 

d. All payments not otherwise designated, shall be applied first to interest,
then to principal and shall be credited to GAIF's account on tl1e date that such
payment is physically received by NCG.

 

f. GAIF shall have the tight to prepay all or any part of the principal due
under this Agreement at any time, without penalty.

 

 

3. Grant of Security Interest. As collateral security for the prompt, complete,
and timely satisfaction of all present and future indebtedness, liabilities,
duties, and obligations of GAIF to NCG evidenced by or arising under this
Agreement, and including, without limitation, all principal and interest payable
under this Agreement and all attorneys' fees, cost and expenses incurred by GAIF
in the collection or enforcement of the same (collectively the “Obligations”)
GAIF hereby pledges, assigns and grants to NCG a continuing security interest
and lien in all of GAIF's right, title and interest in and to the property,
whether now owned or hereafter acquired by GAIF and whether now existing or
hereafter coming into existence or acquired, including the proceeds of any
disposition thereof described on Exhibit “A'” attached hereto and incorporated
herein by this reference (collectively, the “Collateral"). As applicable, the
terms of this Agreement with respect to GAIF's granting of a security interest
in the Collateral to NCO shall be deemed to be a security agreement under
applicable provisions of the Uniform Commercial Code CC' "),with GAIF as the
debtor and NCG as the secured party. It is understood that the grant of a
security interest herein is junior in priority to a prior purchase money
security interest granted to Western Intermountain Holdings Trust.

 

4. Perfection. Upon the execution and delivery of this Agreement, GAIF
authorizes NCG to file such financing statements and other documents in such
offices as shall be necessary or as NCG may reasonably deem necessary to perfect
and establish the priority of the liens granted by this Agreement, including any
amendments, modifications, extensions or renewals thereof. GAIF agrees, upon
NCG's request, to take all such actions as shall be necessary or as NCG may
reasonably request to perfect and establish the priority of the liens granted by
this Agreement, including any amendments, modifications, extensions or renewal
hereof. GAIF shall cooperate fully with NCG in establishing and maintaining
NCG's perfection of NCG's security interest in the Collateral, including
notifying and keeping NCG apprised of the current location of all of the
Collateral which consists of physical property and the status of all accounts
payable or similar rights which are a part of the Collateral.

 

5. Representations and Warranties of GAIF. GAIF hereby represents and warrants
the following to NCG:

 

a. GAIF and those executing this Agreement on its behalf have the full right,
power, and authority to execute deliver and perform the Obligations under this
Agreement, which are not prohibited or restricted under the articles of
incorporation or bylaws of GAIF. This Agreement has been duly executed and
delivered by an authorized officer of GAIF and constitutes a valid and legally
binding obligation of GAIF enforceable in accordance with its terms.

 

b. The execution of this Agreement and GAIF's compliance with the terms,
conditions and provisions hereof docs not conflict with or violate any provision
of any agreement, contract, lease, deed of trust, indenture, or indenture to
which GAIF is a party or by which GAIF is bound, or constitute a default
thereunder or result in the imposition of any lien, charge encumbrance, claim or
security interest of any nature whatsoever upon any of the Collateral.

 

c. The security interest granted hereby in and to the Collateral constitutes a
present, valid, binding and enforceable security interest as collateral security
for the Obligations, and, except as to leased equipment or purchase-money
encumbrances existing as of the date of this Agreement expressly disclosed to
NCG in writing such interests. upon perfection, will be senior and prior m any
liens, encumbrances, charges, title defects, interests and rights of any others
with respect to such Collateral other than already disclosed.

 

6. Covenant of GAIF. For so long as any Obligations remain outstanding:

 

a. GAIF shall use the proceeds of this Agreement solely for the Overhaul of a
2002 Robinson R44 Raven II, Aircraft Registration Number N881KE, Serial Number
10031. All funds advanced hereunder shall be deposited into an escrow
established for such purpose or paid directly to the Vendor doing the Overhaul.

 

b. GAIF shall not sell, assign or transfer any of the Collateral, or any part
thereof or interest therein except in the ordinary course of its business;

 

c. GAIF shall pay or cause to be paid promptly when due all taxes and
assessments on the Collateral as well as any shortfall necessary to complete the
Overhaul of the Aircraft.

 

2

 



7. Use of Collateral. For so long as no event of default shall have occurred and
be continuing under this Agreement, GAIF shall be entitled to use and possess
the Collateral and to exercise its rights, title and interest in all contracts,
agreements and licenses subject to the rights remedies, powers and privileges of
NCG under this Agreement and to such use, possession or exercise not otherwise
constituting an event of default. Notwithstanding anything herein to the
contrary, GAIF shall remain liable to perform its duties and obligations under
the contracts and agreements included in the Collateral in accordance with their
respective term to the same extent as if this Agreement had not been executed
and delivered; the exercise by NCG of any right, remedy, power or privilege in
respect of this Agreement shall not release GAIF from any of its duties and
obligations under such contracts and agreements; and NCG shall have no duty,
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall NCG be obligated to perform
any of the duties or obligations of GAIF under any such contract or agreement or
to tab any action to collect or enforce any claim (for payment) under any such
contract or agreement

 

8. Defaults. The following events shall be defaults under this Agreement:

 

a. GAIF's failure to remit any payment under this Agreement on before the date
due, if such failure is not cured in full within five (5) days of written notice
of default;

 

b. GAIF's failure to preform or breach of any non-monetary obligation or
covenant set forth in this Agreement or in the Agreement if such failure is not
cured in full within ten (10) days following delivery of written notice thereof
from NCG to GAIF;

 

c. If GAIF is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d. Default in GAIF's obligation for borrowed money, other than this loan, which
shall continue for a period of twenty (20) days;

 

e. The commencement of any action or profiling which affects the Collateral or
title thereto or the interest of NCG therein including but not limited to
eminent domain, insolvency, code enforcement or arrangements or proceedings
involving a bankrupt or decedent;

 

f. The entry of a decree or order by a court having jurisdiction in the premises
adjudging GAIF bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of GAIF under the federal Bankruptcy code or any other applicable federal or
state law, or appointing a receiver, liquidator assignee or trustee of GAIF, or
any substantial part if its property, or ordering the winding up or liquidation
of its affairs and the continuance of any such decree or order un-stayed and in
effect for a period of twenty (20) days; or

 

g. GAIF's institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable for state law, or its consent to the filing of any such petition or
to the appointment of a receiver, liquidator, assignee or trustee of the
company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by GAIP in furtherance of any such action.

3

 

9. Right and Remedies of NCG. Upon the occurrence of an event of default by GAIF
under this Agreement or at any time before default when NCG reasonably feels
insecure then, in addition to ell other rights and remedies at law or inequity,
NCG may exercise any one or more of the following rights and remedies:

 

a. Accelerate the time for payment of all amounts payable under this Agreement
by written notice thereof to GAIF, whereupon all such amounts shall be
immediately due and payable

 

b. Pursue and enforce all of the rights and remedies provided to a second party
with respect to the Collateral under the Uniform Commercial Code.

 

c. Make such appearance disburse such sums, and take such action as NCG deems
necessary, in its sole discretion, to protect NCG’s interest, including but not
limited to (i) disbursement of attorneys’ fees, (ii) entry upon GAIF’s property
to make repairs to the Collateral, and (iii) procurement of satisfactory
insurance. Any amounts disbursed by NCG pursuant to this Section, with interest
thereon, shall become additional indebtedness of OAIF secured by this Agreement
and shall be immediately due and payable and shall bear interest from the date
of disbursement at the default rate stated in this Agreement. Nothing contained
in this Section shall require NCG to incur any expense or take any action.

 

d. Require GAIF to assemble the Collateral and make it available to NCG at the
place to be designated by NCG which is reasonably convenient to both parties.
NCG may sell all or any part of the Collateral as a whole or in part either by
public auction, private sale, or other method of disposition. NCG may bid at any
public sale on all or any portion of the Collateral. Unless the Collateral
threatens to decline speedily in value, NCG shall give GAIF reasonable notice of
the time and place of any public sale or of the time after which any private
sale or other disposition of the Collateral is to be made, and notice given at
least 10 days before the time of the sale or other disposition shall be
conclusively presumed to be reasonable.

 

e. Purse any other rights or remedies available to NCG at law or in equity.

 

10. Interest To Accrue Upon Default. Upon the occurrence of an event of default
by GAIF under this Agreement, the balance then owing under the terms of this
Agreement flhaJ1accrue interest at the rate of Twelve Percent (12.0%) per month
from the date of default until NCG is satisfied in full.

 

11. Full Recourse. The liability of GAIF for the Obligations shall not be
limited to the Collateral, end GAIF shall have full liability therefor beyond
the Collateral.

 

12. Representation of Counsel. GAIF acknowledges that they have consulted with
or have had the opportunity to consult with their legal counsel prior to
executing this Agreement. This Agreement l1llS been freely negotiated by GAIF
and NCG and any rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

13. Choice of Law: Actions. This Agreement shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. GAIF acknowledges that
this Agreement has been negotiated in Clark County. Nevada. Accordingly, the
exclusive venue of my action suit, counterclaim or cross claim arising under,
out o or in connection with this Agreement shall be the state or federal courts
in Clark County, Nevada. GAIF hereby consents to the personal jurisdiction of
any court of competent subject matter jurisdiction sitting in Clark County,
Nevada.

 

14. Usury Savings Clause. GAIF expressly agrees and acknowledges that GAIF and
NCG intend and. agree that this Agreement shall not be subject to the usury laws
of any state other than the State of Nevada. Notwithstanding anything contained
in this Agreement to the contrary, if collection from GAIF of interest at the
rate set forth herein would be contrary to applicable laws, then the applicable
interest rate upon default shall be the highest interest rate that may be
collected from GAIF under applicable laws at such time.

4

 

15. Cost of Collection. Should the indebtedness represented by this Agreement or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Agreement be placed in the hands
of any attorney for collection after default, GAIF apes to pay, in addition to
the principal and interest due hereon all reasonable attorneys' fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection under this Agreement
and/or enforcement of NCG's rights with respect to the administration
supervision, preservation or protection of, or realization upon, any Collateral
securing payment hereof.

 

16. Miscellaneous.

 

a. This Agreement Blutl1be binding upon GA1F and shall inure the benefit of NCG
and its successors, assigns, heirs, and legal representatives.

 

b. Any failure or delay by NCG to insist upon the strict performance of any term
condition, covenant or agreement of this Agreement, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c. Any provision of this Agreement that is unenforceable shall be severed from
thi9 Agreement to the extent reasonably possible without invalidating or
affecting the intent validity or enforceability of any other provision of this
Agreement.

 

d. This Agreement may not be modified or amended in any respect except in a
writing executed by the party to be charged.

 

e. Time is of the essence.

 

IN WITNESS WREREOF, this Agreement has been executed effective the date and
place first written above.

 

General Sales and Leasing, Inc. /s/ Ari Nagler   North Star Capital Group. Inc.
/s/ Authorized Signatory

5

 

Exhibit “A”

 

Collateral

 

Each and all of the following in which General Sales and Leasing, Inc., a Nevada
Corporation. has any right, title, or interest, regardless of the manner in
which such items are formally held or titled; all as defined in the Nevada
Uniform Commercial Code - Secured Transactions (Nevada Revised Statutes ("NRS'')
§§ 104.9101 et. seq.) as of the date of the Agreement, and as the same may be
amended hereafter:

 

(1)                 Accounts, as defined in NRS 104.9102(1)(a)

 

(2)                 Cash proceeds, as defined in NRS 104.9102(1)(1)

 

(3)                 Chattel paper, as defined in NRS 104.9102(1)(k)

 

(4)                 Commercial tort claims, as defined in NRS 104.9102(l)(m)

 

(5)                 Commodity accounts and commodity contracts, as defined in
NRS 104.9102(1)(n) and NRS 104.9102(1)(0), respectively,

 

(6)                 Deposit amounts as defined in NRS 104.9102(l)(cc)

 

(7)                 Documents, as defined in NRS l04.9102(l)(dd)

 

(8)                 Electronic chattel paper, as defined in NRS l049102(1)(ee)

 

(9)                 Equipment, as defined in NRS 104.9102(1)(gg),and including,
but not limited to. a2002 Robinson R44 Raven II aircraft, Aircraft Registration
Number N881KE, Serial Number 10031

 

(10)             General intangibles, as defined in NRS 104.9102(1)(pp)

 

(11)             Goods, as defined in NRS 104.9102(l)(rr)

 

(12)             Instruments, as defined .in NRS 104.9102(1)(uu)

 

(13)             Inventory.as defined in NRS 104.9102(l)(vv)

 

(14)             Investment property. as defined in NRS 104.9102(1Xww)

 

(15)             Letter-of credit right, as defined in NRS 104.9102(l)(yy)

 

(16)             Noncash proceeds, as defined in NRS 104.9102{1)(fft)

 

(17)             Payment intangible. as defined in NRS 104.9102(l)(ill)

 

(18)             Proceeds, as defined in NRS 104.9102(1)(lll)

 

(19)             Promissory notes, as defined in NRS 104.9102(1)(mmm)

 

(20)             Record, as defined in NRS 104.9102(1)(qqq)

 

(21)             Software. as defined in NRS 104.9102(www)

 

(22)             Supporting obligations, as defined in NRS 104.9102(l)(yyy)

 

(23)             Tangible chattel paper, as defined in NRS 104.910:2(1)(zzz)

 

(24)             The following, as defined in NRS 104.9102(2): certificated
securities, contracts for sale, leases, lease agreements, lease contracts,
leasehold interests, letters of credit, negotiable instruments, notes, proceeds
of letters of credit., securities, security certificates, security entitlements
1 and uncertificated securities.

 

In addition, the Collateral shall include all copyrights, all patents and patent
applications (including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in-part thereof), all trade names, trademarks and
service marks, logos, trademark and service mark registrations (including all
renewals of trademark and service mark registrations, and all rights
corresponding thereto throughout the world together, in each case, with the
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark. but excluding any such registration that
would be rendered invalid, abandoned, void or unenforceable by reason of its
being included as part of the Collateral), all inventions, processes, production
methods, proprietary information, know-how and trade seems, all licenses or user
or other agreements granted to General Sales and Leasing, Inc. with respect to
any of the foregoing, in each case whether now or hereafter owned or used
(including the licenses or other agreements with respect to any of the
foregoing).



6

 

